     Case 3:19-cv-00259-DCG Document 27 Filed 08/13/20 Page 1 of 12



               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                         EL PASO DIVISION


WILLIAM APODACA-FISK,            §
                                 §
          Plaintiff,             §
                                 §
v.                               §        CAUSE NO. 3:19-CV-00259-DCG
                                 §
CHIEF GREGORY ALLEN, and         §
FRANCISCO BALDERRAMA,            §
                                 §
          Defendants.            §

DETECTIVE FRANCISCO BALDERRAMA’S RULE 12(b)(6) MOTION TO DISMISS
PLAINTIFF’S FIRST AMENDMENT CLAIMS IN HIS FIRST AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW Defendant, El Paso Police Department Detective

Francisco Balderrama (hereinafter “Detective Balderrama” or

“Balderrama”), by and through his attorneys of record, and files

this, his Motion to Dismiss Plaintiff’s First Amendment Claims in

his First Amended Complaint (hereinafter “Complaint”), pursuant

to Federal Rules of Civil Procedure 8 and 12(b)(6), and in

support thereof would show the Honorable Court as follows:

                        I. MOTION TO DISMISS

1.   Plaintiff William Apodaca-Fisk’s (hereinafter “Plaintiff” or

“Fisk”), claim for a violation of his First Amendment right to

associate in his First Amended Complaint (Doc. #16, ¶¶ 48-50)

should be dismissed as to Defendant Detective Balderrama because

he fails to state a claim upon which relief can be granted. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v.
     Case 3:19-cv-00259-DCG Document 27 Filed 08/13/20 Page 2 of 12



Iqbal, 556 U.S. 662 (2009).

                        II. BRIEF IN SUPPORT

A.   INTRODUCTION

2.   In his Complaint, Plaintiff alleged as follows: Plaintiff

was included into the TXGANG database, a statewide repository of

records related to criminal street gangs and gang members. (Doc.

#16, ¶¶ 13-14). Defendant Balderrama was identified by Chief

Allen as the individual who input Fisk into the TXGANG database.

(id., ¶19), although it is not clear when or where Chief Allen

made this identification. It is alleged that Defendant Balderrama

input Fisk into the database on May 5, 2019. (Id., ¶ 23). Fisk

believed the El Paso Police Department included Fisk into the

TXGANG database after he attended a funeral in 2017 in El Paso,

Texas. (Id., ¶13). Fisk alleged that there were only a few

instances of him visiting El Paso in 2019 prior to being included

in the TXGANG database on May 5, 2019. (Id., ¶23). Fisk listed

three trips into El Paso, where he attended court in El Paso to

witness a court case for motorcycle club members, a medical

procedure at the Veterans Administration hospital, and a medical

appointment in which he “did NOT wear his motorcycle club vest or

club identifiers.” (Id.)(emphasis in original). Fisk contacted

the Texas Department of Public Safety (hereinafter, “DPS”) and

was informed that his information was in the TXGANG database.

(Id., ¶25). Fisk alleged that due to being in the TXGANG database

                                   2
     Case 3:19-cv-00259-DCG Document 27 Filed 08/13/20 Page 3 of 12



he has removed motorcycle club stickers from his automobiles and

stopped attending monthly El Paso Motorcycle Coalition meetings.

(Id., ¶44). Due to being in the TXGANG database he attends fewer

Texas Council of (motorcycle) Clubs & Independents (COC&I)

meetings and when he does he hides his motorcycle vest en route.

(Id.). Fisk and his club have refrained from attending a variety

of charitable and political events in El Paso that they had

attended in the past, including the annual Breast Cancer

Awareness run. (Id.) Fisk “believes that both he and his other

club members now must choose between exercising their First and

Second Amendment rights, resulting in a marked decline in the

number of times Fisk enters Texas for charitable and political

activities.” (Id.)

3.   Plaintiff filed his Original Complaint on September 11,

2019, (Doc. # 1).     Defendant Allen filed his motion to dismiss

that Complaint.   (Doc. # 6).    The Court ruled on that Motion

granting in part and denying in part Chief Allen’s Motion, (Doc.

#8), but granted Plaintiff leave to amend his Complaint. (Id.).

Plaintiff then filed his First Amended Complaint on May, 26,

2020, and included Defendant Balderrama. (Doc. # 16).

B.   LEGAL STANDARD

4.   Fed. R. Civ. P. 8 requires that a plaintiff provide “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”     Meanwhile, Fed. R. Civ. P. 12(b)(6)

                                   3
     Case 3:19-cv-00259-DCG Document 27 Filed 08/13/20 Page 4 of 12



contemplates dismissal for a plaintiff’s “failure to state a

claim upon which relief can be granted.”

5.   According to the United States Supreme Court, a sufficient

claim “requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action . . .”         Twombly,

550 U.S. at 555.   In fact, a 12(b)(6) motion should be granted if

a Plaintiff has not pleaded “enough facts to state a claim for

relief that is plausible on its face.”      Id. at 570.    According to

the Court, “where a complaint pleads facts that are merely

consistent with a defendant’s liability, it stops short of the

line between possibility and plausibility of entitlement to

relief.”   Id. Accordingly, the test relayed by the Court holds

that, “to survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim for

relief that is plausible on its face.”      Iqbal, 556 U.S. at 678.

6.   A motion to dismiss under Rule 12(b)(6) tests the legal

sufficiency of the claims stated in the complaint and must be

evaluated solely based on the pleadings. Mahone v. Addicks Util.

Dist., 836 F.2d 921, 935 (5th Cir. 1988). The 5th Circuit Court

of Appeals has developed two primary principles that guide their

review of a complaint. Kaiser Aluminum & Chem. Sales, Inc. v.

Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).

First, “we must accept as true all well pleaded facts in the

complaint, and the complaint is to be liberally construed in

                                   4
      Case 3:19-cv-00259-DCG Document 27 Filed 08/13/20 Page 5 of 12



favor of the Plaintiff. Id. However, “conclusory allegations or

legal conclusions masquerading as factual conclusions will not

suffice to prevent the granting of a motion to dismiss.”

Fernandez-Montes v. Allied Pilots Ass'n, 987 F.2d 278, 284 (5th

Cir. 1993). Second, a plaintiff must plead “enough facts to state

a claim to relief that is plausible on its face.” Twombly, 550

U.S. at 548. “Factual allegations must be enough to raise a right

to relief above the speculative level on the assumption that all

of the complaint's allegations are true.” Id. If the Plaintiff

fails to allege enough facts to state a claim to relief that is

plausible on its fact, and nudge their claims across the line

from conceivable to plausible, their complaint must be dismissed.

Id.

7.    Under Article III of the Constitution, a plaintiff must

establish standing to sue to satisfy the “‘Cases’ and

‘Controversies’” requirement, as “[n]o principle is more

fundamental to the judiciary's proper role in our system of

government than the constitutional limitation of federal-court

jurisdiction to actual cases or controversies.” Clapper v.

Amnesty Int'l USA, 568 U.S. 398, 408 (2013). “To establish

Article III standing, a plaintiff must show (1) an ‘injury in

fact,’ (2) a sufficient ‘causal connection between the injury and

the conduct complained of,’ and (3) a ‘likel[ihood]’ that the

injury ‘will be redressed by a favorable decision.’” Susan B.


                                    5
       Case 3:19-cv-00259-DCG Document 27 Filed 08/13/20 Page 6 of 12



Anthony List v. Driehaus, 573 U.S. 149, 157-58 (2014). To

establish Article III standing, an injury must be “concrete,

particularized, and actual or imminent.” Clapper, 568 U.S. at

409.

8.     The Plaintiff alleges that his inclusion in the TXGANG

database by Defendant Balderrama has violated his First Amendment

right to associate. However, the Plaintiff has failed to show

harm to satisfy the injury in fact requirement. Houston Chron.

Pub. Co. v. City of League City, Tex., 488 F.3d 613, 618 (5th

Cir. 2007).

C. RIGHT TO ASSOCIATE UNDER THE FIRST AMENDMENT

9.     The First Amendment protects the “right to associate with

others in pursuit of a wide variety of political, social,

economic, educational, religious, and cultural ends.” Roberts v.

United States Jaycees, 468 U.S. 609, 622 (1984). The Supreme

Court has referred to constitutionally protected “freedom of

association” in two distinct senses.        Id. at 617. The first

involves the protections afforded to “enter into and maintain

certain intimate human relationships” which must be secured

against undue intrusion by the State. Id. at 617-618. In the

second, the Supreme Court has recognized a right to associate for

the purpose of engaging in those activities protected by the

First Amendment, including speech, assembly, petition for the

redress of grievances, and the exercise of religion. Id.

                                     6
      Case 3:19-cv-00259-DCG Document 27 Filed 08/13/20 Page 7 of 12



10.   The Supreme Court explained in Healy v. James, 408 U.S. 169

(1972), that it has “consistently disapproved governmental action

imposing criminal sanctions or denying rights and privileges

solely because of a citizen’s association with an unpopular

organization.”   Healy v. James, 408 U.S. 169, 185-186 (1972).

“[G]uilt by association alone, without establishing that an

individual’s association poses the threat feared by the

Government, is an impermissible basis upon which to deny First

Amendment rights.” Id. at 186. However, a plaintiff cannot

satisfy the injury in fact requirement necessary for a First

Amendment violation by simply claiming a “chilling effect” from a

governmental policy that does not regulate, constrain or compel

any action on the part of the plaintiff. Clapper v. Amnesty Int'l

USA, 568 U.S. 398, 419 (2013).

11.   In this case, the Plaintiff’s claim for a violation of his

First Amendment right to associate stems from the second class of

rights protected by the First Amendment. The Plaintiff alleged

that due to his inclusion on the TXGANG database he “removed

motorcycle club stickers from his vehicles. . . stopped attending

monthly El Paso Motorcycle Coalition meetings. . . [and] hides

his motorcycle vest en route.” (Doc.# 16, ¶ 44). Additionally,

the Plaintiff alleged that he and his club “refrained from

attending a variety of charitable and political events in El Paso

that they had attended in the past, including but not limited to


                                    7
      Case 3:19-cv-00259-DCG Document 27 Filed 08/13/20 Page 8 of 12



the annual Breast Cancer Awareness run.” Id.

12.   As explained by this Court in its Memorandum Opinion and

Order, (Doc. #8), the Plaintiff has still failed to allege any

facts showing that the motorcycle clubs he associated with were

harmed by the Plaintiff’s inclusion into the TXGANG database.

(Doc. #8, p. 12). Further, while the Amended Complaint stated

activities that Fisk and the club members refrain from attending,

it still did not allege exactly how the “stigma” objectively

chills Plaintiff’s right to associate and prevents him from

participating in expressive activities protected by the First

Amendment. As explained by this Court, since the TXGANG database

does not appear to “regulate, constrain, or compel any action” on

the part of the Plaintiff, then, an alleged chilling effect alone

cannot constitute an injury in fact. (Doc. #8, p. 13)(citing to

Clapper, 568 U.S. at 418).

13.   In Roberts v. United States, the Supreme Court listed

different ways the government may unconstitutionally infringe

upon the right to associate, including: the government seeking to

impose penalties or withhold benefits from individuals because of

their membership in a disfavored group; attempt to require

disclosure of the fact of membership in a group seeking

anonymity; or interfere with the internal organization or affairs

of the group. Roberts v. United States Jaycees, 468 U.S. 609,

622-23 (1984).


                                    8
      Case 3:19-cv-00259-DCG Document 27 Filed 08/13/20 Page 9 of 12



14.   Unlike any of the ways listed by the Supreme Court, in this

case the inclusion of the Plaintiff in the TXGANG database does

not “regulate, constrain, or compel any action.” Clapper, 568

U.S. 398, 419 (2013). As explained by the Supreme Court in

Clapper, a “chilling effect arising merely from the individual’s

knowledge that a governmental agency was engaged in certain

activities or form the individual’s concomitant fear that, armed

with the fruits of those activities, the agency might in the

future take some other and additional action detrimental to that

individual” would not rise to a constitutional violation. Clapper

v. Amnesty Int'l USA, 568 U.S. 398, 417-18 (2013). Allegations of

a subjective chill are not an adequate substitute for a claim of

specific present objective harm or a threat of specific future

harm. Id.

15.   The Plaintiff removed motorcycle club stickers from his

automobile, stopped attending monthly meetings and hides his

motorcycle vest because of his “concomitant fear that, armed with

the fruits of those activities, the [government] might in the

future take some other and additional action detrimental to

[him].” Clapper, 568 U.S. at 417-18. However, allegations of a

subjective chill are not sufficient to establish an injury in

fact. The Plaintiff has failed to properly plead an injury in

fact for his First Amendment claim.

16.   Finally, the Plaintiff in his Amended Complaint alleged that


                                    9
      Case 3:19-cv-00259-DCG Document 27 Filed 08/13/20 Page 10 of 12



Detective Balderrama violated the Plaintiff’s First Amendment

rights by improperly inputing his name in the TXGANG database

when he attended religious services related to a funeral or

escorting Veterans to the airport. (Doc. #16, ¶49). However, in

the Plaintiffs Amended Complaint he stated that he attended a

motorcyclist’s funeral in 2017 in El Paso, and another around Aug

11-12, 2017. (Doc. #16, ¶13, 20). While he did allege it was

heavily surveilled by law enforcement, as explained above there

are no allegations that any individuals were “regulated,

constrained or compel[led]” to any action by the government.

Clapper, 568 U.S. at 418. The individuals all attended the

services and there are no allegations sufficient to establish an

injury in fact.

17.   Similarly, the Plaintiff alleged that the improper input of

his name in the TXGANG database violated his First Amendment

rights when around May 1, 2019, Fisk participated in the Honor

Flight escort for the seventh year in a row. (Doc. #16, ¶24).

However, as stated by the Plaintiff, he was able to complete the

ride and “he has never been pulled over for a traffic offense in

Texas”. (Doc. #16, ¶12, 24). These activities by the Plaintiff

have not been “regulated, constrained or compel” any action by

the Plaintiff. Clapper, 568 U.S. at 418. The Plaintiff attended

and completed the charitable ride without ever being stopped by

any law enforcement. There are no allegations sufficient to


                                    10
     Case 3:19-cv-00259-DCG Document 27 Filed 08/13/20 Page 11 of 12



establish an injury in fact.

     WHEREFORE, PREMISES CONSIDERED, pursuant to the the Supreme

Court’s decisions in Twombly, supra, and Iqbal, supra,

Plaintiff’s claim for a violation of his First Amendment right to

associate in his First Amended Complaint against Defendant

Detective Balderrama is insufficient as a matter of law as it

fails to overcome the heightened pleading standard required to

sustain a cause of action under 28 U.S.C. §1983.        Detective

Balderrama prays that the Court dismiss the claim for a violation

of Plaintiff’s First Amendment right to associate contained

within Plaintiff’s First Amended Complaint.




                                   11
     Case 3:19-cv-00259-DCG Document 27 Filed 08/13/20 Page 12 of 12



                                        Respectfully submitted,

                                        JIM DARNELL, P.C.
                                        310 N. Mesa, Suite 212
                                        El Paso, Texas 79901
                                        Phone: (915)532-2442
                                        Fax:     (915)532-4549



                                        By: /s/ Jim Darnell
                                           Jim Darnell
                                           Jdarnell@jdarnell.com
                                           TX State Bar No. 05391250
                                           NM State Bar No. 148187

                                           Jeep Darnell
                                           Jedarnell@jdarnell.com
                                           TX State Bar No. 24075845
                                           NM State Bar No. 143950

                                           Cris Estrada
                                           Cestrada@jdarnell.com
                                           TX State Bar No. 24105845
                                           NM State Bar No. 151095

                                        Attorneys for
                                        Detective Francisco Balderrama




                       CERTIFICATE OF SERVICE

     I hereby certify that on this 13th day of August, 2020, a
true and correct copy of the foregoing document has been
electronically filed via the CM/ECF system.



                                         /s/ Jim Darnell
                                        Jim Darnell



                                   12
